Respondent Claremont Apartment Hotel Company, in its answer, pleaded by way of affirmative defense that appellant, by his conduct, had estopped himself from claiming any amount as salary greater than that which he had received.
Appellant was a member of the union in question, and the union was entitled to represent him and its other members as their bargaining agency. In making contracts with employers, the union acts as the agent of the group of the employees of a particular employer who are members of the union. The right of employees to bargain collectively is firmly established. *Page 128 
It clearly appears from the record in the case at bar that it was orally agreed between an officer of the local union (acting with the approval of his superior) and respondent that the union scale agreed to between the hotel association and the union should not apply to appellant. There is no question but that the union represented appellant as his bargaining agency. One of the officers of the union testified that he informed appellant of the special agreement, by the terms of which appellant would receive a wage less than the union scale. On the other hand, appellant testified that, when he complained to the officers of his union that he was not receiving the union scale, he was assured that they would at some future time procure for him the additional amount, including back pay. Appellant denied that he had ever been informed that the officers of his union had made a special agreement with respondent concerning his wage, to the effect that he would receive one hundred dollars per month, instead of one hundred twenty-five dollars.
As to the authority of a labor union or its officers to modify a general agreement between the union and employers of its members to suit particular cases, the rule is stated in 31 Am.Jur., p. 874, § 102, as follows:
"It has been ruled that agreements between organizations of employees and their employers are not designed to place it within the power of the organization to change or modify the contract at pleasure, so as to affect injuriously the individual rights of its members theretofore secured by the agreement. This ruling is predicated upon the theory that the officers of labor unions are not to be deemed the agents of the members, so as to be able to affect their individual rights. Nor is the submission of questions involving such rights contemplated by the agreement of members of a union to comply with its rules and regulations and with the will of the lawfully constituted majority.
"Some courts have arrived at a contrary conclusion. There is, for example, a decision to the effect that the contract rights of individual employees are affected by modifications made in the contract between the employer and the union, for the reason that the union is the principal and not the agent. It has likewise been held that seniority *Page 129 
rights accruing to an individual employee under a collective bargaining agreement may be modified by a subsequent agreement which is in the general interest of all the members, although the individual member is harmfully affected thereby."
In an annotation found in 95 A.L.R. 54, appears the following:
"It is not within the power of a union, entering into an agreement with an employer, to change or modify the contract at pleasure so as injuriously to affect the individual rights of its members theretofore secured by the agreement."
In the case of Piercy v. Louisville  N.R. Co., 198 Ky. 477,248 S.W. 1042, the court of appeals of Kentucky held that a labor union which had represented its members in making a collective bargaining agreement had no authority to modify the general terms of the agreement so as to affect individual union members.
In my opinion, under the weight of authority, it should be held that the representatives of appellant's union had no authority (without appellant's concurrence) to bind appellant to work for a wage less than the union scale. Appellant denies that he ever consented to accept one hundred dollars in full of his wages, and testified that he frequently protested, both to respondent and to the officers of the union, against receiving a lesser wage than that called for by the scale.
In the case of Huston v. Washington Wood  Coal Co., 4 Wn.2d 449,  103 P.2d 1095, we held that a member of a union could maintain an action against an employer, claiming the benefit of a contract between the union and his employer, even though the employee was not mentioned by name in that contract. In the case cited, the employee, after his employment had ceased, sued his former employer to recover a balance which he claimed due on account of wages earned. As in the case at bar, the subject matter of the action was the difference between the amount of wages paid and the union scale as agreed to between the union *Page 130 
and the employer. It appeared that the employee had, prior to joining the union, agreed with his employer to work for the wage which he received, and that the employee had never demanded that his employer pay him according to the higher union scale. It was held that, upon the facts shown, the employee was estopped from claiming the benefit of the union's contract, and a judgment dismissing the action, after a trial to the court, was affirmed.
In the case at bar, respondent pleaded that appellant was estopped from maintaining the action by his conduct, in that he, for a long period of time, without protest, accepted checks for his salary, each check showing the period of time covered thereby. Respondent also pleaded that appellant was estopped from maintaining this action by reason of the fact that he continued his employment without registering a protest as to the amount of the wages which he received.
In the Huston case, supra, it was apparently admitted that the employee had never demanded that his employer pay him the union wage. In the case at bar, appellant and his wife both testified that they frequently protested to respondent concerning the amount of appellant's salary. Respondent introduced evidence to the effect that no protests were made. Upon the record, a question of fact was presented concerning this phase of the case, which should have been submitted to the trier of the fact for determination.
In my opinion, the trial court erred in directing the jury to return a verdict in respondent's favor, and I am convinced that the judgment appealed from should be reversed and the cause remanded with instructions to grant appellant's motion for a new trial. A question was presented upon which the jury should have passed.
For the reasons assigned, I dissent from the conclusion reached by the majority.
SIMPSON, C.J., MALLERY, and BLAKE, JJ., concur with BEALS, J. *Page 131